  0:19-cv-01290-JMC-PJG             Date Filed 07/09/19          Entry Number 29-1        Page 1 of 13


MIME-Version: 1.0 From:SCDEfilingstat@scd.uscourts.gov To:scd_ecf_nef@localhost.localdomain
Bee: Message-Id:<9l25645@scd.uscourts.gov>Subject:Activity. in Case 0: 19-cv-01290-JMC-PJG Das
v. Hassani et al Order Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                           U.S. District Court

                                      District of South Carolina

Notice of Electronic Filing
The following transaction was entered on 6/26/2019 at 11 :24 AM EDT and filed on 6/26/2019

  Case Name:               Das v. Hassani et al
                                      --    -   ~   -   -
  Case Number:             0: 19-cv-01290-JMC-PJG
  Filer:
  Document Number:         27


Docket Text:
ORDER directing the plaintiff to advise the court as to whether he wishes to continue with this
case and to file a response to the defendants' [6] motion to dismiss within fourteen (14) days
from the date of this order. The plail!tiffis further advised that ifhe fails to respond, this action
may be recommended for dismissal with prejudice for failure to prosecute and failure to comply
with an order of the court. (Response to motion due by 7/10/2019. Add an additional 3 days only
if served by mail or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45.) Signed by
Magistrate Judge Paige J. Gossett on 6/26/2019. (bgoo)

0:19-cv-01290-JMC-PJG Notice has been electronically mailed to:
John M Montgomery mmontgomery@robinsongray.com, cmoore@robinsongray.com,
cwemer@robinsongray.com, dcrutchfield@robinsongray.com, rowens@robinsongra y .com,
tbames@robinsongray.com
Matthew Robert Korn mkom@fisherphillips.com, dfyfe@fisherphillips.com,
jdelman@fisherphillips.com, rtuska-butler@fis'1erphillips.com, sobJ.:_in@fisherphi-llips-.com
Vordman Carlisle Traywick ltraywick@robinsongray.com, rowens@robinsongray.com
0:19-cv-01290-JMC-PJG Notice will not be electronically mailed to:
Kalishwar Das
1505 The Crossing
Rock Hill, SC 29732

The following document(s) are associated with this transaction:
0:19-cv-01290-JMC-PJG        Date Filed 07/09/19    Entry Number 29-1    Page 2 of 13


Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1091130295 [Date=6/26/2019] [FileNumber=9125643-0
] [acf4d9d4523a192febc909999a4204488ab0cef6322bfb09db7621f8405822b59fd
ca900a5a67cf5 14f79ec7941e65495a5737e29b5908c9bb0dc53f8d0668f7]]
   0:19-cv-01290-JMC-PJG              Date Filed 07/09/19   Entry Number 29-1        Page 3 of 13
,Case: 0:19-cv-01290-JMC-PJG            Document#: 27-1       Date Filed: 06/26/2019        Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

  Kalishwar Das,                                    )         CIA No. 0:19-1290-JMC-PJG
                                                    )
                         Plaintiff,                )
                                                   )
          vs.                                      )
                                                   )                     ORDER
  Mr. Rajesh Hassani, President, Pushpa Inc.; )
  Pushpa Inc.; U.S. Department of Labor, Wage )
  and Hour Division,                          )
                                              )         .
                       Defendant.             )
                                                   )

         The plaintiff, a self-represented litigant, filed this civil action and the defendants

  subsequently removed the case from the York County Court of Common Pleas. Defendants Hassani

  and Pushpa, Inc. filed a motion to dismiss on May 8, 2019, pursuant to the Federal Rules of Civil

  Procedure. (ECF No. 6.) As the plaintiff is proceeding prose, the court entered an order pursuant

  to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on May 9, 2019, advising the plaintiff of the




                                              Page 1 of 3
   0:19-cv-01290-JMC-PJG              Date Filed 07/09/19       Entry Number 29-1                 Page 4 of 13
.case: 0:19-cv-01290-JMC-PJG              Document#: 27-1         Date Filed: 06/26/2019               Page 2 of 3
 "  -  .

  importance of a motion to dismiss and of the need for him to file an adequate response.1 (ECF No.

  7.) The plaintiff was specifically advised that if he failed to respond adequately, the defendants'

  motion may be granted, thereby ending his case.

           Notwithstanding the specific warning and instructions set forth in the court's Roseboro order,

  the plaintiff has failed to respond to the motion. 2 As such, it appears to the court that he does not

  oppose the motion and wishes to abandon this action.

           Based-on the-foregoinW,- it-is--   - - -- - -~ - -      ::,. ,__ __ """" - ~ - ____.._ --

           ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

  this case and to file a response to the defendants' motion to dismiss within fourteen (14) days from



           1
             The plaintiff appealed this order to the United States Court of Appeals for the Fourth
  Circuit. Accordingly, the court must determine whether it has jurisdiction to adjudicate the pending
  motions in light of the plaintiff's appeal. "[W]hile the filing of a notice of appeal 'confers
  jurisdiction on the court of appeals and divests the district court of control over those aspects of the
  case involved in the appeal [,] ' the district court does not lose jurisdiction when the litigant takes an
  appeal from an unappealable order." United States v. Jones, 367 F. App'x 482,484 (4th Cir. 2010)
  (quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)); accord 16A Charles A.
  Wright & Arthur R. Miller, Federal Practice and Procedure § 3949.1 (4th ed.) ("The weight of
  authority holds that an appeal from a clearly non-appealable order fails to oust district court
  authority; older cases holding to the contrary have been rejected.") (footnotes omitted). Here, the
  plaintiff appealed a non-final order for which no right to appeal has been triggered. Moreover, the
  plaintiff did not obtain a certificate of fil)pealability from this court to pursue an appeal from an
  interlocutory or collateral order. See,~. Poux v. FCIBennettsville SC, 418F. App'x 157 (4th Cir.
  2011) (dismissing appeal of order staying discovery for lack of jurisdiction because the order was
  neither a final order nor an appealable interlocutory or collateral order). Accordingly, the court
  retains jurisdiction over this matter.
           2The plaintiff did subsequently file a motion seeking to remand his case to state court, but
  this motion fails to address the defendants ' arguments raised in their motion to dismiss. (ECF No.
  9.) While the plaintiff makes arguments in opposition to the defendants' motion to dismiss in his
  notice of appeal to the Fourth Circuit, such arguments have not been properly presented to the
  district court. Accordingly, the plaintiff is directed to file any response to the defendants ' motion
  as a properly titled and captioned pleading in the United States District Court if he wishes those
  arguments to be considered by this court.

                                                Page 2 of 3
   0:19-cv-01290-JMC-PJG            Date Filed 07/09/19        Entry Number 29-1         Page 5 of 13
Case: 0:19-cv-01290-JMC-PJG             Document#: 27-1          Date Filed: 06/26/2019        Page 3 of 3




  the date of this order. The plaintiff is further advised that if he fails to respond, this action may be

  recommended for dismissal with prejudice for failure to prosecute and failure to comply with

  an order of the court. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

  41(6).

           IT IS SO ORDERED.




                                                     -- ~~~                                                  -
                                                         Paige].ossett
                                                         UNITED STATES MAGISTRATE JUDGE
 June 26, 2019
  Columbia, South Carolina




                                               Page 3 of 3
0:19-cv-01290-JMC-PJG            Date Filed 07/09/19        Entry Number 29-1          Page 6 of 13




                                  York County Sheriff's Office

 STATE OF SOUTH CAROLINA                          0     IN THE COURT OF COMMON PLEAS
 YORK COUNTY                                      0    INTHEFAMILYCOURT
 CASE# 2019CP461187

 PLAINTIFF
 KALISHWAR DAS

 DEFENDANT
 RAJESH HASSAN~                    ~

 The-undersigned     ·f i W\.   )tvvi                  being duly sworn, says he or she served
 the

 CIVIL ACTION COVERSHEET, SUMMONS AND COMPLAINT, and LIST OF
 ATTACHMENTS                   .

   X     By delivering the same to ·RAJESH HASSANI



 _____________A person of suitable age and of proper discretion
 residing in the same residence and such residence at the time of service.
 _;.__ _ _ _ _ _ A person of discretion at the place of business of the Subject.
      _ _ __ __ _ _ _ _ _ _ _ _ _ _At its place of business:
 and leaving with him (her) one copy of the same at:

        D
 At ( { /    on the  ~       day of     _A
                                         _f,Y'
                                          __:_{__         2019
 And that he (she) knows the person so served to be the subject mentioned and described
 in the pleading(s) the Deponent is not a party to nor interested in the action.



                                          LffiK
                                             Deputy Sheriff
                                         A-:p r ,· I              , 2019
                                              (for,·{B-B a
                                          My~mmission' Expires
                                                              1      oot-5,



                                                              ENTERED IN. SHERIFF'S OFFICE
                                                              ON              o rpoo
                                                              KEVlN TOL~G~1~H~RIFF
                                                               ON, _ _..:.:.J..f~:.....:.----
0:19-cv-01290-JMC-PJG        Date Filed 07/09/19     Entry Number 29-1       Page 7 of 13




                               York County Sheriff's Office

 STATE OF SOUTH CAROLINA                     0   IN THE COURT OF COMMON PLEAS
 YORK.COUNTY                                 0   INTHEFAMILYCOURT

 CASE # 2019CP461187

 PLAINTIFF
 KALISHWAR DAS

 DEFENDANT
 PUSHPAINC.

                    \_
 The undersigned _ ---
                    _._ 1M.
                         __ ~- ~- - - - - being duly sworn, says he or she served
 the

 CIVIL ACTION COVERSHEET, SUMMONS AND COMPLAINT, and LIST OF
 ATTACHMENTS

    7
        l{(
       By delivering the same to RAJESH HASSANI as Registered Agent for
 PUSHPAINC.




 _ _ _ _ _ _ _ _ _ _ _A person of suitable age and of proper discretion
 residing in the same residence and such residence at the time of service.
 _ _ _ _ _ _ _ A person of discretion at the place of business of the Subject.
      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _At its place of business:
 and leaving with him (her) one copy of the same at:

 At I\ lb on the       ~     day of   k n'{               2019
 And that he (she) knows the.person so served to be the subject mentioned and described
 in the pleading(s) the Deponent is not a party to nor interested in the action.

 749 ALBRIGHT RD.
 ROCK HILL, SC 29730




                                         A]r· ;3,
                                              I      ~o3 5 ,
                                       My l:ommissi~n Expires

                                                              ENTERED IN SHERIFFS OFFI C·
                                                              ON           (){pt} O l

                                                              KEVIN TOLS?NYSHERI FF
                                                              ON       '-/ '-/ :J.o IP/
                0:19-cv-01290-JMC-PJG                   Date Filed 07/09/19                   Entry Number 29-1                  Page 8 of 13


                                                                                                                                  APR 1 0 2019
                                                                AFFIDAVIT OF SERVICE                                     Date Entered:   04/09/2019
                                                                   or NON-SERVICE                                        File Number:    C201902193
                                                                                                                         DSS Number:     0
 STATE OF SOUTH CAROLINA                  )                    Date _ _ _ _ _ _ __                                       Foreign Case #:
 COUNTY OF RICHLAND                       )                                                                              2019CP4601187

 Plaintiff                         Kalishwar Das    1505 The Crossing                   Rock Hill, SC 29732
                                   Phone: (803)370-2344 Work:
 Defendant(s)                    US Dept. of Labor             Wage & Hour Division           1701 Senate St.      Columbia, SC 29201
                                 Phone: Work:
PERSONALLY APPEARED Before Me                 ----1+---L....Y...:""-,f - + - + = - = - . - L - - - - - '   duty sworn says that he/she served, or attemptE
to serve, the following civil paper(s):
                                                                  Summons & Complaint                                                1




-: ~:-d:en::,.UfP~lof -~ ffJF!:/!:~--fr,vnf~ - --~-
( ) By personally handing the process to the defendant at _ _ _ _ _ _ _ _ _ _ _ __, _ _ _ _ _ _ _ __, SC
                                                                                             (Street)                                 (City)
    on--'=--== ' - - - - - - - - - - - - - - -
                       (Datemme)

() By handing the process to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,
                                    (Name of Person Served/Relationship)                                              (Street)
    ~ - ~ - - - - - - ~ S C on _ _ _ _ _ _ _ _ _ _ , a person of suitable age and discretion then residing in




( ) WAS UNABLE to locate and serve the above process on the defendant, after diligent efforts by checking the City/Telephone
    Directory, and going to the address given for the defendant, and by questioning persons in the vicinity of the address.
    THE PROCESS IS RETURNED UNEXECUTED.




D~ponent knows the person served to be the defendant and Deponent is not a
SWORN TO Before me this
0:19-cv-01290-JMC-PJG          Date Filed 07/09/19      Entry Number 29-1          Page 9 of 13



                        Richland County Sheriff's Department


  U::ON L. LOJT. JR,
       ,;ilp.>ti!f




  Kalishwar Das
  1505 The Crossing
  Rock Hill, SC 29732




                                                      --~--              ---=---- -- -;----..-_~- -- - -   -----=-::e-



  Re: US Dept. of Labor Wage & Hour Division

  Dear Sir/Madam:

  On 4/9/2019, this department received a civil paper from your office. Please find the
  enclosed Affidavit of Service/Non Service for the above reference case.

  I am pleased to be of service and if my Department can assist you in the future, please
  call upon my Civil Process Division at (803) 576-3151.



  Sincerely,




  Leon Lott
  Richland County Sheriff




                                P.O. Box 143, Columbia, SC 29202
                            Office: (803) 576-3151 Fax: (803) 576-1898
 0:19-cv-01290-JMC-PJG           Date Filed 07/09/19       Entry Number 29-1         Page 10 of 13




  U.S. Department of Labor                 Wage & Hour Division
                                           Columbia District Office
       www.dol.gov/whd                     1835 Assembly Street
                                           Room 1072, Suite 1072
                                           Columbia, SC 29201
                                           Phone: 803-765-5981



CERTIFIED MAIL RETURN RECEIPT REQUESTED:# 7015 0640 0003 6107 0745


April 3, 2019


Mr. Rajesh Hassani, President
Pushpa, Inc.
                                                         COPY
749 Albright Road
Rock Hill, SC 29730

Subject:        Administrator's Determination Pursuant to Regulations at 20 C.F.R. Part 655
                H-1B Specialty Occupations under the Immigration and Nationality Act (INA)
                administered by the Department of Labor (DOL)

Reference#:     1862767

Dear Mr. Hassani:

Based on the evidence obtained in the recently concluded Wage and Hour Division investigation
of Pushpa, Inc. , under the H-1B provisions of the INA, as amended, (8 U.S.C. § 1182(n)), it has
been determined that your firm committed the following violation: failed to otherwise comply
with Subpart Hand I. Any Labor Condition Application (LCA) (Form ETA 9035 and/or ETA
9035E) included in this investigation is enclosed.

The specific violation and the remedy impos"ed for each violation are set forth on the enclosed
Summary of Violations and Remedies. No civil money penalty is assessed as a result of the
violation. Your firm is liable for any ongoing violations.

You and any interested party have the tight to request a hearing on this determination. Such
request must be dated, be typewritten or legibly written, specify the issue(s) stated in this notice
of determination on which a hearing is requested, state the specific reason(s) why the requester
believes this determination to be in error, be signed by the requester or by an authorized
representative, and include the address at which the requestor or the authorized representative
desires to receive further communications relating to the hearing request.
0:19-cv-01290-JMC-PJG           Date Filed 07/09/19      Entry Number 29-1        Page 11 of 13




The request must be made to and received by the Chief Administrative Law Judge (OALJ) at the
following address no later than 15 calendar days after the date of this determination:

                               U.S. Department of Labor
                               Chief Administrative Law Judge
                               A TIN: Deputy Secretary of BALCA
                               800 K Street NW., Room 400 North
                               Washington, DC 20001-8002

If you or any interested party do not make a timely request for a hearing, this determination will
become a final and unappealable order of the Secretary of Labor.

The procedure for filing a request for a hearing is provided in 20 C.F.R. § 655.820. Please note
that 20 C.F.R. § 655.820(£) requires that a copy of any such request for a hearing must also be
sent to me and to those parties listed below who were provided a copy of this determination. The
Department of Labor will notify any complainant and interested parties of any appeal. Due to the
delayed delivery of mail in certain areas, you may wish to transmit your request to the OALJ via
facsimile at 202-693-7365 to ensure timely receipt.

In the event that a hearing is timely requested, it is possible that there will be a final agency
action (either a decision by an administrative law judge or any appeal decision by the
Administrative Review Board) which finds that there was a violation which requires that the
employer be denied the opportunity to sponsor any alien for employment for a period of time. If
such a final agency action is entered, the U.S. Department of Labor's Employment and Training
Administration (ETA) and the Department of Homeland Security (DHS) shall be so notified,
pursuant to 20 C.F.R. § 655.855(a). The DHS (formerly the Attorney General), upon notification,
is required to deny any petitions filed by your business under§ 204 (8 U.S.C. § 1154) and
§ 214(c) (8 U.S.C. § l 184(c)) of the INA for a period of at least one to three years from the date
of receipt of the notification. Upon receipt of the notification, ETA will be required to invalidate
any current LCA(s) (with respect to new hires onlyfand not accept for filing any new LCA(s) for
the period of time for which the firm is debarred by the DHS.

A copy of 20 C.F.R. Part 655 subparts Hand I can be found at the following web address:
http://www.gpo.gov/fdsys/pkg/CFR-2014-title20-vol 1.

Sincerely,




Jfilllie~e~
District Director

Enclosures:    Copy ofLCA
               Summary of Violations and Remedies




                                                                                                     2
 0:19-cv-01290-JMC-PJG           Date Filed 07/09/19      Entry Number 29-1        Page 12 of 13




                          Summary of Violations and Remedies
                                    Pushpa, Inc.

Violation: Pushpa, Inc. failed to comply with the provisions of subpart H or I in violation of 20
C.F.R. §655.730(c)(4). See 20 C.F.R. §655.805 (a) (16).

       Pushpa, Inc. assigned work to an H-1 B worker that was not within the occupational
       classification listed on the LCA.

Remedy: No civil money penalty is assessed. Pushpa, Inc. is ordered to comply with 20 C.F.R.
§655.730(c) (4) in the future. Pushpa, Inc. is required to take appropriate action to correct any
violation, and to comply in the future.




                                                                                                    4
 0:19-cv-01290-JMC-PJG        Date Filed 07/09/19      Entry Number 29-1   Page 13 of 13




cc:   Chief Administrative Law Judge
      800 K Street NW., Room 400 North
      Washington DC 20001-8002
      (with a copy of complaint per 20 C.F.R. § 655.81 S(b))

      U.S. Department of Labor
      Office of the Solicitor
      200 Constitution Avenue, NW, Room N-2716
      Washington, DC 20210

      Regional Administrator
      Wage and Hour Division
      U.S. Department of Labor
      61 Forsyth Street SW, Room 7M40
      Atlanta, GA 30303

      Office of the Regional Solicitor
      U.S. Department of Labor
      61 Forsyth Street SW, Room 7Tl0
      Atlanta, GA 30303

      Fisher & Phillips LLP
      Attn: Matthew Korn
      1320 Main Street, Suite 750
      Columbia, SG 2920 I

      Complainant and other interested parties




                                                                     /




                                                 t
                                                                                       3
